 



Exhibit 10.3
CHART INDUSTRIES, INC.
STOCKHOLDER AGREEMENT
     This Stockholder Agreement (this “Agreement”) is made and entered into
effective as of July 25, 2006, by and between Chart Industries, Inc., a Delaware
corporation (the “Company”) and FR X Chart Holdings, LLC, a Delaware limited
liability company (“First Reserve”).
R E C I T A L S
     WHEREAS, First Reserve desires to set forth certain understandings with
respect to its holdings of shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recital, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. MANAGEMENT RIGHTS.
     1.1. Designation of Directors. (a) First Reserve shall be entitled to
designate individuals to serve on the Board of Directors of the Company (the
“Board”) in accordance with the following:
     (i) First Reserve shall be entitled to designate three (3) directors for so
long as it owns less than 50% but at least 25% of the aggregate number of shares
of Common Stock outstanding;
     (ii) First Reserve shall be entitled to designate two (2) directors for so
long as it owns less than 25% but more than 10% of the aggregate number of
shares of Common Stock outstanding; and
     (iii) First Reserve shall be entitled to designate one (1) director for so
long as it owns 10% of the aggregate number of shares of Common Stock
outstanding; and
     (iv) First Reserve shall not be entitled to designate any directors if it
holds less than 10% of the aggregate number of shares of Common Stock
outstanding.
          (b) If any of the directors designated by First Reserve pursuant to
Section 1.1(a) hereof is removed or vacates such position for any reason
whatsoever, First Reserve shall be entitled to designate a new director to
replace such former director as promptly as practicable after the occurrence of
such removal or vacancy.
          (c) In connection with an initial public offering or as otherwise
required by applicable federal and state securities laws, the Board shall be
expanded to include such additional independent directors as may be required by
law or the rules of any exchange on which the shares are traded, with such
independent directors to be selected by the Board and to be reasonably
acceptable to First Reserve.

 



--------------------------------------------------------------------------------



 



     1.2 Fiduciary Duties. For purposes of clarification, each of the parties
hereto agrees that, without limiting the fiduciary duties of members of the
Board appointed by First Reserve to act in the best interests of the Company,
First Reserve shall have no implied or express duty to the Company or to any
other stockholder or optionholder of the Company as a result of this Agreement,
and may act in its role as a stockholder accordingly. Each of the parties hereto
further acknowledges that the scope of the duty of loyalty imposed under the
Delaware General Corporation Law on First Reserve and its designees shall be
defined and limited as follows.
          (a) Certain Potential Conflicts. Each of the parties hereto
acknowledges that:
               (i) Any FRC Affiliate (as defined below) may engage in material
business transactions with the Company;
               (ii) directors, officers, and/or employees of any FRC Affiliate
may serve as directors, officers, and/or employees of the Company or its
subsidiaries;
               (iii) one or more FRC Affiliates may now or in the future engage
in the same or similar lines of business or other business activities as those
in which the Company or its subsidiaries may engage; and
               (iv) one or more FRC Affiliates may exercise a controlling
influence over certain of the business, policy and strategic decisions of the
Company and its subsidiaries.
               (v) For purposes of this Agreement,
                    (A) the term “FRC Affiliate” means First Reserve and any
person directly or indirectly controlling, controlled by or under common control
with First Reserve. For purposes of the foregoing definition, the term
“controlling” “controlled by” or “under common control with” means the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.
                    (B) the term “affiliate” means with respect to any person,
any other person directly or indirectly controlling, controlled by or under
common control with such person. For purposes of the foregoing definition, the
term “controlling” “controlled by” or “under common control with” means the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise.
          (b) Limitation of Liability. To the fullest extent permitted by law,
neither any FRC Affiliate nor any director, officer or employee of any FRC
Affiliate who may serve as an officer, director and/or employee of the Company
and/or its subsidiaries shall be liable to the Company or its subsidiaries,
except as expressly agreed in any written contract between the Company or any of
its subsidiaries and an FRC Affiliate:
               (i) by reason of any business decision or transaction undertaken
by any FRC Affiliate which may be adverse to the interests of the Company or its
subsidiaries;
               (ii) by reason of any activity undertaken by any FRC Affiliate or
by any other person in which any FRC Affiliate may have an investment or other
financial interest which is in competition with the Company or its subsidiaries;
or

2



--------------------------------------------------------------------------------



 



               (iii) without limiting the effect of Section 144 of the Delaware
General Corporation Law, by reason of any transaction with any FRC Affiliate, or
any transaction in which any FRC Affiliate shall have a financial interest,
unless the party seeking to assert such liability shall bear the burden of
proving, by clear and convincing evidence, that such transaction was not fair to
the Company at the time it was authorized by the Board or a committee thereof.
          (c) Competing Activities. Except as otherwise expressly provided in a
written agreement between the Company or any of its subsidiaries and an FRC
Affiliate:
               (i) any FRC Affiliate and its officers, directors, agents,
shareholders, members, partners, affiliates and subsidiaries, may engage or
invest in, independently or with others, any business activity of any type or
description, including without limitation those that might be the same as or
similar to the Company’s business. Without limiting the foregoing, the parties
hereto acknowledge that FRC Affiliates may from time to time compete, directly
or indirectly, with the Company, and that any such FRC Affiliate may in its sole
discretion pursue such competing business without disclosure of such competition
to the Company);
               (ii) none of the Company, any subsidiary of the Company nor any
other stockholder of the Company shall have any right in or to such business
activities or ventures or to receive or share in any income or proceeds derived
therefrom; and
               (iii) to the extent required by applicable law in order to
effectuate the purpose of this provision, the Company shall have no interest or
expectancy, and specifically renounces any interest or expectancy, in any such
business activities or ventures.
          (d) Corporate Opportunities.
               (i) A “Company Opportunity” shall mean an investment or business
opportunity or prospective economic advantage in which the Company or its
subsidiaries or First Reserve or any FRC Affiliate could, but for the provisions
of this Agreement, have an interest or expectancy. Except as set forth below in
Section 1.2(d)(ii), (A) if any FRC Affiliate or, any of its officers, directors,
agents, stockholders, members, partners, or subsidiaries acquires knowledge of,
or an interest or an expectancy in, a Company Opportunity, none of the Company
and its subsidiaries shall have any interest or expectancy, and the Company
hereby renounces any interest or expectancy, in such Company Opportunity; and
(B) no such FRC Affiliate nor any of its officers, directors, agents,
stockholders, members, partners, affiliates or subsidiaries shall (1) have a
duty to communicate or present such a Company Opportunity to the Company or its
subsidiaries or (2) be deemed to have breached any fiduciary duty as a
stockholder, director, or officer of the Company or otherwise by pursuing or
acquiring such Company Opportunity for itself or not communicating information
regarding such Company Opportunity to the Company.
               (ii) Notwithstanding the provisions of clause 1.2.(d)(i), the
Company does not renounce any interest or expectancy it may have in any Company
Opportunity that is or was (A) offered to any person who is both (1) an officer
or director of an FRC Affiliate and (2) an officer, director or employee of the
Company, if such opportunity is expressly offered to such person in his or her
capacity as an officer, director or employee of the Company; or (B) first
identified by an FRC Affiliate solely through the disclosure of information made
by or on behalf of the Company.
               (iii) Neither the alteration, amendment or repeal of this
Section 1.2 nor the adoption of any provision or amendment of the Certificate of
Incorporation of the Company inconsistent with this Section 1.2 shall eliminate
or reduce the effect of this Section 1.2 in respect of any matter

3



--------------------------------------------------------------------------------



 



occurring, or any cause of action, suit or claim that, but for this Section 1.2,
would accrue or arise prior to such alteration, amendment, repeal or adoption.
2. REGISTRATION RIGHTS.
     2.1. Definitions. For purposes of this Section 2:
          (a) Registration. The terms “register,” “registered,” and
“registration” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act of 1933, as amended
(the “Securities Act”), and the declaration or ordering of effectiveness of such
registration statement, and shall include Takedowns of Registrable Securities.
          (b) Registrable Securities. The term “Registrable Securities” means
(1) all shares of Common Stock now beneficially owned or hereinafter acquired by
First Reserve or any current or future employee of the Company who is party to a
Management Stockholder’s Agreement holding registration rights, and any equity
of the Company or other entity acquired by First Reserve or any such employee in
exchange for shares of Common Stock, and (2) all other securities of the Company
hereinafter acquired by First Reserve from the Company. Notwithstanding the
foregoing, “Registrable Securities” shall exclude (i) any Registrable Securities
sold by a person in a transaction in which rights under this Section 2 are not
assigned in accordance with this Agreement and (ii) any Registrable Securities
sold by a stockholder in a public offering, whether sold pursuant to Rule 144
promulgated under the Securities Act, or in a registered offering, or otherwise.
          (c) Holder. For purposes of this Section 2, the term “Holder” means
any stockholder of the Company owning of record Registrable Securities, or any
permitted assignee of record of such Registrable Securities to whom rights under
this Section 2 have been duly assigned in accordance with this Agreement.
          (d) Management Stockholder’s Agreement. The term “Management
Stockholder’s Agreement” means a Management Stockholder’s Agreement among a
current or future employee of the Company, the Company and First Reserve.
          (e) SEC. The term “SEC” means the U.S. Securities and Exchange
Commission.
          (f) Takedown. The term “Takedown” means an offering of Registrable
Securities pursuant to a Shelf Registration (as defined below), other than a
sale of shares “at the market” not involving any third party underwriter.
     2.2. Demand Registration.
          (a) Request by First Reserve. If the Company shall receive a written
request from First Reserve that the Company file a registration statement under
the Securities Act covering the registration of Registrable Securities pursuant
to this Section 2.2 (a “Demand Notice”), then the Company shall, within five
(5) business days of the receipt of a Demand Notice, give written notice of such
request (“Request Notice”) to all Holders and shall use its best efforts to
effect, as soon as practicable, the registration under the Securities Act of all
Registrable Securities that First Reserve requests to be registered in the
Demand Notice, subject only to the limitations of this Section 2.2 and the
Company’s obligations under Management Stockholder’s Agreements. Notwithstanding
the prior sentence, the Company shall not be obligated to effect any such
registration if the Company has, within the three (3) month period preceding the
date of such request, already effected a registration under the Securities Act
pursuant to (i) this Section 2.2, or (ii) Section 2.3 in which First Reserve
participated, other than a

4



--------------------------------------------------------------------------------



 




registration from which all or a portion of the Registrable Securities of First
Reserve were excluded pursuant to the provisions of Section 2.3(b).
          (b) Underwriting. If First Reserve intends to distribute the
Registrable Securities covered by its request by means of an underwritten
offering, then it shall so advise the Company as a part of the Demand Notice,
and the Company shall include such information in the Request Notice. In such
event, the right of any Holder to include his or her Registrable Securities in
such registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by First Reserve and such Holder)
as provided herein. The Company and all Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the managing underwriter or underwriters selected for
such underwriting by First Reserve. Notwithstanding any other provision of this
Section 2.2, if the managing underwriter(s) determine in good faith that
marketing factors require a limitation of the number of securities to be
underwritten, the Company shall so advise all Holders of Registrable Securities
that would otherwise be registered and underwritten pursuant hereto, and the
managing underwriter(s) may exclude shares of the Registrable Securities as
necessary from the registration and the underwriting, with the number of shares
to be included in the registration and the underwriting allocated in the
following manner: first to First Reserve and to each of the other Holders
requesting inclusion of their Registrable Securities in such registration
statement, on a pro rata basis, based on the total number of Registrable
Securities then held by First Reserve and each other such Holders; and second to
the Company; provided that if the managing underwriter(s) determine in good
faith that allowing Holders other than First Reserve to include their
Registrable Securities in a registration statement on a pro rata basis with
Registrable Securities requested by First Reserve to be included in such
registration statement would adversely affect the distribution of the
Registrable Securities being offered, then the number of shares to be included
in such registration statement and the underwriting shall be allocated in the
following manner: first to First Reserve; second to the Company; and third to
each of the other Holders requesting inclusion of their Registrable Securities
in such registration statement, on a pro rata basis, based on the total number
of Registrable Securities then held by each other such Holders. No other
Registrable Securities may be included in the Registration Statement (other than
by the Company or by the Holders pursuant to Section 2.3) without First
Reserve’s consent. If, as a result of any reduction or limitation at the request
of an underwriter, a registration effected pursuant to this Section 2.2 does not
include at least 80% of the Registrable Securities that First Reserve requested
to be registered in the Demand Notice, such registration shall not constitute a
demand for purposes of Section 2.2(e). For any Holder that is a partnership, the
Holder and the partners and retired partners (if any) of such Holder, or the
estates and family members of any such partners and retired partners and any
trusts for the benefit of any of the foregoing persons, and for any Holder that
is a corporation, the Holder and all corporations that are affiliates of such
Holder, shall be deemed to be a single “Holder,” and any pro rata reduction with
respect to such “Holder” shall be based upon the aggregate amount of Registrable
Securities owned by all entities and individuals included in such “Holder,” as
defined in this sentence.
          (c) Shelf Registration. If the Company is eligible to register the
resale of Registrable Securities by Holders on Form S-3, then any registration
under Section 2.2(a) shall, if requested in the Demand Notice, be effected on
Form S-3 pursuant to Rule 415 under the Securities Act (or its successor) on a
continuous basis for the period requested (a “Shelf Registration”). If such a
Shelf Registration is requested in the Demand Notice (such Shelf Registration, a
“Holder Shelf Registration”):
               (i) The Company shall be entitled to require that a Holder or
Holders refrain from effecting any public sales or distributions of the
Registrable Securities pursuant to a Holder Shelf Registration (a “Distribution
Suspension”), if the Board reasonably determines that such public sales or
distributions would interfere in any material respect with any transaction
involving the Company that the Board reasonably determines to be material to the
Company; provided, however, that in no event shall

5



--------------------------------------------------------------------------------



 



any one or more Distribution Suspension(s) be in effect for more than a total of
ninety (90) days in any twelve month period. The Board shall, as promptly as
practicable, give the Holders written notice of any Distribution Suspension. If
the Board institutes a Distribution Suspension, the Company shall be required to
lift that Distribution Suspension as soon as reasonably practicable after the
Board determines public sales or distributions by Holders shall not interfere
with any such transaction (and, in all events, on or before the 90 day limit set
forth above).
               (ii) The Form S-3 shall provide that First Reserve and the other
Holders participating in the Shelf Registration (collectively, the “Shelf
Holders”), may from time to time distribute some or all of the Registrable
Securities included in that Shelf Registration (the “Shelf Securities”) by means
of an underwritten offering (a “Shelf Underwriting”). The Company may not
participate in any such Shelf Underwriting without the prior consent of First
Reserve in its sole discretion. Only First Reserve shall have the right to
initiate a Shelf Underwriting with respect to Shelf Securities included in a
Holder Shelf Registration, and each such Shelf Underwriting shall be governed by
the terms of this Section 2.2 but shall not constitute an additional demand for
purposes of Section 2.2(e).
               (iii) First Reserve shall provide the Company with written notice
(a “Shelf Underwriting Request”) if it wishes to distribute Shelf Securities
pursuant to a Shelf Underwriting. Each Shelf Underwriting Request shall indicate
the proposed timing and number of Shelf Securities to be sold by First Reserve
pursuant to the Shelf Underwriting, and shall also include First Reserve’s good
faith judgment as to whether, given the proposed timing of the Shelf
Underwriting, it would be reasonably practicable for the other Shelf Holders to
participate in such Shelf Underwriting. The requirements of this
Section 2.2(c)(iii) shall not apply to any Shelf Underwriting in which, in First
Reserve’s good faith judgment, it would not be reasonably practicable for the
other Shelf Holders to participate given the proposed timing of that Shelf
Underwriting (each such Shelf Underwriting, an “Overnight Deal”). No other Shelf
Holder shall have a right to participate with First Reserve in any Overnight
Deal. The Company shall inform each other Holder of any Overnight Deal promptly
after its consummation.
               (iv) Within two business days of receiving a Shelf Underwriting
Request for a Shelf Underwriting that is not an Overnight Deal, the Company
shall give written notice (a “Shelf Notice”) of such Shelf Underwriting Request
to all other Shelf Holders. Each Shelf Holder desiring to include all or any
part of the Shelf Securities held by such Shelf Holder in any such Shelf
Underwriting shall within two business days after receipt of the Shelf Notice so
notify in writing the Company and First Reserve, and in such notice shall inform
the Company and First Reserve of the number of Shelf Securities such Shelf
Holder (each, along with First Reserve, a “Participating Holder”) wishes to
include in such Shelf Underwriting.
               (v) The Company and all Participating Holders shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such Shelf Underwriting by First Reserve. If the
managing underwriter(s) determine in good faith that marketing factors require a
limitation of the number of securities proposed to be included in the Shelf
Underwriting, the Company shall so advise all Participating Holders, and the
managing underwriter(s) may exclude shares of the Shelf Securities as necessary
from Shelf Underwriting, with the number of shares to be included in the Shelf
Underwriting allocated to First Reserve and each of the other Participating
Holders requesting inclusion of their Shelf Securities in such Shelf
Underwriting on a pro rata basis, based on the total number of Shelf Securities
then held by First Reserve and each other such Participating Holders (the
defined term “Participating Holder” shall be construed for purposes of this
Section 2.2(c)(v) in the same manner as the term “Holder” is construed in the
last sentence of Section 2.2(b)); provided that if the managing underwriter(s)
determine in good faith that allowing Participating Holders other than First
Reserve to include their Shelf Securities in a Shelf Underwriting on a pro rata
basis with Shelf Securities requested by First Reserve to be included in such
Shelf Underwriting would

6



--------------------------------------------------------------------------------



 



adversely affect the distribution of the Shelf Securities being offered, then
the number of Shelf Securities to be included in such Shelf Underwriting shall
be allocated in the following manner: first to First Reserve; and second to each
of the other Participating Holders requesting inclusion of their Shelf
Securities in such Shelf Underwriting on a pro rata basis, based on the total
number of Shelf Securities then held by each other such Participating Holders.
          (d) Takedowns.
               (i) If prior to any First Reserve request for registration
pursuant to Section 2.2(a), (i) the Company shall have filed a Shelf
Registration covering First Reserve’s Registrable Securities, (ii) such Shelf
Registration contemplated the intended method of distribution requested by First
Reserve, (iii) such Shelf Registration shall have registered for resale by First
Reserve its Registrable Securities, and (iv) the Shelf Registration is effective
when First Reserve would otherwise make a request for registration under
Section 2.2(a), the Company shall not be required to separately register any
Registrable Securities in response to such request, and such request shall be
deemed to be a request that the Company cooperate in effecting a Takedown of the
Registrable Securities pursuant to such Shelf Registration.
               (ii) If the Company proposes to effect a Takedown from a Shelf
Registration, whether for its own account or for the account of other Holders
who have Registrable Securities covered by such Shelf Registration, or both, the
Company shall give notice thereof to First Reserve, and First Reserve may
request to have its Registrable Securities included in such Takedown to the same
extent, and subject to the same limitations (including the reduction of shares
included in such Takedown), as if such Takedown were a registration pursuant to
Section 2.3.
               (iii) At any time after the date of this Agreement, First Reserve
may request that the Company cooperate in effecting a Takedown of all or any
portion of the Registrable Securities held by First Reserve that remain covered
by a Shelf Registration (any such request, other than in response to a notice
from the Company pursuant to Section 2.2(d)(ii), being a “Takedown Request”). If
First Reserve makes a Takedown Request:

  (1)   such Takedown Request shall count against the number of requests for
registration permitted to be made by First Reserve only if road show assistance
is provided in the offering pursuant to Section 2.5(h);     (2)   the number of
shares of Registrable Securities of First Reserve included in such Takedown may
be reduced in the manner set forth in Section 2.2(b); and     (3)   the Company
shall use its reasonable best efforts to effectuate such Takedown as promptly
thereafter as practicable, and otherwise shall fulfill its obligations in
connection with such Takedown in accordance with the provisions of this
Agreement as if such Takedown were a registration requested or effected pursuant
to Section 2.2(a).

               (iv) In the case of a request for a Takedown or inclusion in a
Takedown, all references in this Agreement to the effective date of a
Registration shall be deemed to refer to the date of pricing of such Takedown.

7



--------------------------------------------------------------------------------



 



          (e) Maximum Number of Demand Registrations. Except as set forth below,
the Company shall be obligated to effect only four (4) registrations pursuant to
Section 2.2(a), each of which may be a Shelf Registration. A Registration shall
be effected for purposes of this Section 2.2(e) when and if a registration
statement is declared effective by the SEC and the distribution of securities
thereunder has been completed without the occurrence of any stop order or
proceeding relating thereto suspending the effectiveness of the Registration.
Notwithstanding the foregoing sentences, there shall be no limit to the number
of registrations on Form S-3 that may be requested and obtained by First
Reserve, other than demands for Shelf Registrations (each of which shall count
against the four demand registration limit).
          (f) Deferral. Notwithstanding the foregoing, if the Company shall
furnish to First Reserve a certificate signed by the President or Chief
Executive Officer of the Company stating that, in the good faith judgment of the
Board, it would be materially detrimental to the Company and its stockholders
for such registration statement to be filed, then the Company shall have the
right to defer such filing for a period of not more than ninety (90) days after
receipt of the request of First Reserve; provided, however, that the Company may
not utilize this right more than once in any twelve (12) month period.
          (g) Expenses. All expenses incurred in connection with any
registration pursuant to this Section 2.2, including without limitation all
federal and “blue sky” registration, filing and qualification fees, printer’s
and accounting fees, fees and disbursements of counsel for the Company, and fees
and expenses of one counsel for the Holders (selected by First Reserve) shall be
borne by the Company. Each Holder participating in a registration pursuant to
this Section 2.2 shall bear such Holder’s proportionate share (based on the
total number of Registrable Securities sold in such registration other than for
the account of the Company) of all discounts, commissions or other amounts
payable to underwriters or brokers in connection with such offering by the
Holders. Notwithstanding the foregoing, the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to this
Section 2.2 if the registration request is subsequently withdrawn at the request
of First Reserve, unless First Reserve agrees that such registration constitutes
the use by it of one (1) demand registration pursuant to this Section 2.2;
provided, however, that if at the time of such withdrawal, First Reserve has
learned of a material adverse change in the condition, business, or prospects of
the Company not known to First Reserve at the time of its request for such
registration and has withdrawn its request for registration with reasonable
promptness after learning of such material adverse change, then the Company
shall be required to pay all such expenses and such registration shall not
constitute the use of a demand registration pursuant to this Section 2.2.
     2.3. Piggyback Registrations.
          (a) Notices. The Company shall promptly notify First Reserve in
writing (a “Piggyback Notice”) prior to filing any registration statement under
the Securities Act for purposes of effecting an offering of securities of the
Company (including, but not limited to, registration statements relating to the
initial or secondary public offerings of securities of the Company, whether
pursuant to Section 2.2 or otherwise, but excluding registration statements with
respect to an employee benefit plan or a corporate reorganization, merger or
acquisition). Subject to Section 2.3(b), the Company will afford First Reserve
an opportunity to include in such registration statement all or any part of the
Registrable Securities then held by First Reserve that are of the same class and
type as the securities being offered under such registration statement. If First
Reserve desires to include in any such registration statement all or any part of
the Registrable Securities held by it, First Reserve shall within ten (10) days
after receipt of the Piggyback Notice so notify the Company in writing, and in
such notice shall inform the Company of the number of Registrable Securities it
wishes to include in such registration statement. If First Reserve decides not
to include all of its Registrable Securities in any such registration statement,
it shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent registration statement or registration

8



--------------------------------------------------------------------------------



 




statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth in this Agreement.
          (b) Underwriting. If a registration statement referred to in the
Piggyback Notice is for an underwritten offering, then the Company shall so
advise First Reserve. In such event, the right of First Reserve to include
Registrable Securities in such a Registration shall be conditioned upon First
Reserve’s participation in such underwriting, the inclusion of its Registrable
Securities in the underwriting as provided herein and First Reserve entering
into an underwriting agreement in customary form with the managing underwriter
or underwriters selected for such underwriting. Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) determine(s) in good
faith that marketing factors require a limitation of the number of shares to be
underwritten, then the Company shall so advise First Reserve, and the managing
underwriter(s) may exclude shares of the Registrable Securities from the
registration and the underwriting, and the number of shares that will be
included in the registration and the underwriting shall be allocated as set
forth in Section 2.2, or, if the underwriting is not pursuant to Section 2.2,
shall be allocated first to the Company, and second, to each of the Holders
requesting inclusion of their Registrable Securities in such registration
statement on a pro rata basis based on the total number of Registrable
Securities then held by each such Holder. If First Reserve disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the underwriter(s), delivered at least ten
(10) business days prior to the effective date of the registration statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration. The defined term “Holder” shall be
construed for purposes of this Section 2.3(b) in the same manner as set forth in
the last sentence of Section 2.2(b)).
          (c) Expenses. All expenses incurred in connection with a registration
pursuant to this Section 2.3 (excluding underwriters’ and brokers’ discounts and
commissions relating to shares sold by the Holders), including, without
limitation all federal and “blue sky” registration, filing and qualification
fees, printers’ and accounting fees, fees and disbursements of counsel for
Holders (selected by First Reserve), and fees and disbursements of counsel for
the Company, shall be borne by the Company. If it participates in a registration
pursuant to this Section 2.3, First Reserve shall bear its proportionate share
(based on the total number of Registrable Securities sold in such registration
other than for the account of the Company) of all discounts, commissions or
other amounts payable to underwriters or brokers in connection with such
offering.
          (d) Not Demand Registration. Registration pursuant to this Section 2.3
shall not be deemed to be a demand registration as described in Section 2.2,
unless First Reserve specifically elects otherwise in writing. There shall be no
limit on the number of times First Reserve may request registration of
Registrable Securities under this Section 2.3.
          (e) Withdrawal Right. Notwithstanding any provision contained in this
Section 2.3 to the contrary, the Company shall have the right to terminate or
withdraw any registration statement initiated by it (other than in response to a
Holder Notice under Section 2.2) prior to the effectiveness of such registration
statement whether or not First Reserve has elected to include its Registrable
Securities in such registration statement.
          (f) Shelf Registrations. In the event the registration commenced by
the Company pursuant to this Section 2.3 was not commenced pursuant to a Demand
Notice and is a Shelf Registration (any such Shelf Registration, a “Company
Shelf Registration”): (i) the Company and, if it requests inclusion of its
Registrable Securities in such registration pursuant to Section 2.3(a), First
Reserve shall comply with the provisions of Section 2.2(c); (ii) the piggy-back
rights of First Reserve and the other provisions of Section 2.3 shall apply to
both the Company Shelf Registration and any Shelf Underwriting initiated from
time to time by the Company to distribute some or all of the Registrable
Securities included

9



--------------------------------------------------------------------------------



 




in a Company Shelf Registration; and (iii) for purposes of Section 2.3, any such
Shelf Underwriting shall be deemed to be a registration for an underwritten
offering commenced by the Company pursuant to Section 2.3. Notwithstanding
anything contained in Section 2.2(c), the Company (along with First Reserve)
shall have the right to initiate a Shelf Underwriting to distribute Registrable
Securities included in a Company Shelf Registration, and the Company shall be
deemed a Shelf Holder for purposes of any Shelf Underwriting initiated by First
Reserve with respect to Registrable Securities included in the Company Shelf
Registration. If all of the Common Stock held by First Reserve may be sold or
transferred in the manner permitted under Rule 144(k) promulgated under the
Securities Act, First Reserve’s rights under this Section 2.3(f) shall not apply
to any Company Shelf Registration in which, in the Board’s good faith judgment,
it would not be reasonably practicable for First Reserve or any other person to
participate given the proposed timing of that Company Shelf Registration. The
Company shall inform First Reserve of any such Company Shelf Registration
promptly after its consummation.
     2.4. Lock-ups. With respect to any underwritten offering in which the
Company or First Reserve is selling securities pursuant to Section 2.2 or 2.3
(including without limitation the Company’s initial public offering and any
Shelf Underwriting), beginning on (a) the effective date of a registration
statement filed by the Company pursuant to Section 2.2 or 2.3 (in the case of a
registration statement other than a Shelf Registration) or (b) the date of the
underwriting agreement executed in connection with a Shelf Underwriting (each an
“Effective Date”), other than as provided in the last sentence of this
Section 2.4, First Reserve and the Company each agree (unless the managing
underwriters of the underwritten offering otherwise agree) to not (i) effect any
issuance, sale, transfer, assignment, pledge, conveyance (including, without
limitation, taking any short position in), or repurchase of Common Stock (or any
securities of the Company exchangeable or convertible into Common Stock) for a
period of 90 days after the Effective Date (the “Lock-up Period”) or such longer
time (not to exceed an additional 90 days) as requested by the underwriters for
such offering and agreed to by First Reserve in its sole discretion (the
“Additional Period”); and (ii) the Company agrees to not file with the SEC any
other registration statement, or any supplement or amendment to a previously
filed shelf registration statement, from the Effective Date until the later of
the expiration of the Lock-up Period or the completion of the period of
distribution of any underwritten offering (but not to exceed the Additional
Period). First Reserve and the Company agree to enter into customary lock-up
agreements with an underwriter consistent with the terms of this Section 2.4.
The restrictions in this Section 2.4 shall not prevent the Company from filing
with the SEC registration statements relating to any employee benefit plan,
corporate reorganization, or issuance of debt that is not convertible into
equity, and shall not apply to (X) the Registrable Securities to be sold, or any
shares of stock to be sold by the Company, under any underwritten offering
contemplated by Section 2.2 or 2.3; (Y) any shares of Common Stock issued by the
Company upon the exercise of an option, warrant or other security or the
conversion of a security outstanding on the Effective Date; or (Z) any shares of
Common Stock issued or options or other securities to purchase or acquire Common
Stock granted pursuant to employee benefit plans of the Company existing as of
the Effective Date.
     2.5. Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities under this Agreement the Company
shall, as expeditiously as reasonably possible:
          (a) Registration Statement. Subject to the provisions of
Section 2.2(e), prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective and to keep any such registration
statement (including any Shelf Registration) effective for so long as required
by the Securities Act to complete the distribution, provided however that in no
event shall the Company be required to keep a registration statement effective
for greater than two years.

10



--------------------------------------------------------------------------------



 



          (b) Amendments and Supplements. Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
          (c) Prospectuses. Furnish to First Reserve such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by them that are included in such registration.
          (d) Blue Sky. Use its best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by First
Reserve; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
          (e) Underwriting. In the event of any underwritten public offering,
enter into and perform its obligations under an underwriting agreement in usual
and customary form (including indemnification provisions), with the managing
underwriter(s) of such offering. First Reserve shall, if it is participating in
the underwritten offering, also enter into and perform its obligations under
such an agreement.
          (f) Notification. Notify First Reserve at any time when a prospectus
relating to an offering of Registrable Securities is required to be delivered
under the Securities Act of the happening of any event as a result of which such
prospectus, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing. In addition, the Company shall promptly notify First Reserve and
each underwriter, broker, dealer and placement agent participating in any
offering or sale or other distribution of securities covered by such
registration statement of the issuance or threatened issuance of any order
suspending the registration or qualification of any Registrable Securities
included in such offering for disposition in any jurisdiction; use its
commercially reasonable efforts to prevent the issuance of any such threatened
order and, if any such order is issued, use its commercially reasonable efforts
to obtain the lifting or withdrawal of such order at the earliest possible
moment and promptly notify First Reserve and each such underwriter, broker,
dealer and placement agent of any lifting or withdrawal.
          (g) Opinion and Comfort Letter. Furnish, at the request of First
Reserve or of any underwriter in connection therewith, on the date or dates
requested by First Reserve or such underwriter, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to First Reserve,
addressed to the underwriters, if any, and to First Reserve and (ii) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to First Reserve, addressed to the underwriters, if
any, and, if permissible, to First Reserve.
          (h) Road Shows. To the extent reasonably requested by First Reserve,
cause the appropriate members of the management and employees of the Company to
participate in meetings, diligence sessions, and road shows.

11



--------------------------------------------------------------------------------



 



          (i) Maintenance of Listed Status. Following its initial public
offering, the Company shall use its best efforts to (i) cause all Registrable
Securities to be listed on the securities exchange or automated quotation system
on which the Company’s Common Stock is initially listed; and (ii) to maintain
its status as a listed company on such exchange or quotation system or such
other major national securities exchange as the Company’s Board of Directors may
determine. In the event the Company should be de-listed from such exchange or
quotation system, the Company shall use its best efforts to regain its status as
a listed company on such exchange or quotation system as promptly as is
reasonably possible.
          (j) Additional Actions. Take all other actions which are reasonably
necessary or which may be reasonably requested by First Reserve or any
underwriter, broker, dealer or placement agent participating in any offering or
sale or other distribution of securities covered by such registration statement
to effect the registration and qualification of the Registrable Securities
covered by such registration statement and to facilitate the disposition thereof
in accordance with the respective plans of distribution of the selling Holders.
     2.6. Indemnification. In the event any Registrable Securities owned by
First Reserve are included in a registration statement under Sections 2.2 or
2.3:
          (a) By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless First Reserve, the partners, officers and directors
of First Reserve, any underwriter (as determined in the Securities Act) for
First Reserve and each person, if any, who controls First Reserve or underwriter
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended, (the “Exchange Act”), against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”):
     (i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
     (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, or
     (iii) any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any federal or state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any federal
or state securities law in connection with the offering covered by such
registration statement;
and the Company will reimburse First Reserve and each such partner, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 2.6(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company, which
consent shall not be unreasonably withheld, nor shall the Company be liable in
any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by First Reserve or such partner,
officer, director, underwriter or controlling person of First Reserve.

12



--------------------------------------------------------------------------------



 



          (b) By First Reserve. To the extent permitted by law, First Reserve
will indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act and any
underwriter, against any losses, claims, damages or liabilities (joint or
several) to which the Company or any such director, officer, controlling person
or underwriter may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by First Reserve concerning it expressly for use in connection with
such registration; and First Reserve will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person or underwriter in connection with investigating or defending any such
loss, claim, damage, liability or action: provided, however, that the indemnity
agreement contained in this subsection 2.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of First Reserve, which consent shall
not be unreasonably withheld; and provided, further, that the total amounts
payable in indemnity by First Reserve under this Section 2.6(b) in respect of
any Violation shall not exceed the net proceeds received by First Reserve in the
registered offering out of which such Violation arises.
          (c) Notice. Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses of no more
than one separate counsel to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 2.6 to the extent the indemnifying party is prejudiced
as a result thereof, but the omission so to deliver written notice to the
indemnified party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6.
          (d) Contribution. In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) First Reserve exercising rights under this Agreement, or any
controlling person of First Reserve, makes a claim for indemnification pursuant
to this Section 2.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of First Reserve or any
such controlling person in circumstances for which indemnification is provided
under this Section 2.6; then, and in each such case, the Company and First
Reserve will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that First Reserve is responsible for the portion represented by the
percentage that the public offering price of its Registrable Securities offered
by and sold under the registration statement bears to the public offering price
of all securities offered by and sold under such registration statement and the
Company is responsible for the remaining portion; provided, however, that, in
any such case: (A) First Reserve will not be required to contribute any amount
in excess of the public offering price of all such Registrable Securities
offered and sold by First Reserve pursuant to

13



--------------------------------------------------------------------------------



 




such registration statement; (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation, and (C) in determining relative fault, due
consideration shall be given to whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or First Reserve
on the other.
          (e) Survival. The obligations of the Company and First Reserve under
this Section 2.6 shall survive until the earlier of (i) the one year anniversary
of the expiration of all applicable statutes of limitation or extensions of such
statutes or (ii) the termination of First Reserve Fund X, L.P.
     2.7. Furnish Information.
          (a) First Reserve, as a condition to its participation in any
registration or offering contemplated by this Section 2, agrees to furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
reasonably requested by the Company or otherwise required to timely effect the
Registration of their Registrable Securities.
          (b) Upon the reasonable request of the Company, First Reserve shall
inform the Company what Registrable Securities other than Common Stock is owned
by First Reserve.
     2.8. Rule 144 Reporting; S-3 Eligibility. With a view to making available
the benefits of certain rules and regulations of the SEC which may at any time
permit the sale of “Restricted Securities” (used herein as defined in Rule 144
under the Securities Act) to the public without registration, and to be eligible
to use Form S-3, the Company agrees to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times during
which the Company is subject to the reporting requirements of the Exchange Act;
          (b) file with the SEC in a timely manner (including any permissible
extensions under Rule 12b-25 under the Exchange Act or any successor rule) all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at all times during which the Company is subject to such
reporting requirements); and
          (c) so long as First Reserve owns any Restricted Securities, to
furnish to First Reserve forthwith upon request a written statement by the
Company as to its compliance with the reporting requirements of said Rule 144
and with regard to the Securities Act and the Exchange Act (at all times during
which the Company is subject to such reporting requirements), a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents of the Company and other information in the possession of or
reasonably obtainable by the Company as First Reserve may reasonably request in
availing itself of any rule or regulation of the SEC allowing First Reserve to
sell any such securities without registration.
     2.9. Impact of Merger. In the event the Company merges with or into another
entity, the terms of this Section 2 shall apply to any equity received by First
Reserve in connection with the merger in exchange for the Common Stock or other
Registrable Securities held by First Reserve immediately prior to the
consummation of the merger.

14



--------------------------------------------------------------------------------



 



3. ASSIGNMENT, AMENDMENT AND TERMINATION.
     3.1. Assignment. Notwithstanding anything herein to the contrary:
          (a) Registration Rights. The registration rights of First Reserve
under Section 2 of this Agreement may be assigned in connection with any
Transfers made by First Reserve; provided, however, that no party may be
assigned any of the foregoing rights unless (i) the Company is given written
notice by the assigning party at the time of such assignment stating the name
and address (which shall be deemed the address for notice until changed in
accordance with Section 5.1) of the assignee and identifying the securities of
the Company as to which the rights in question are being assigned and (ii) any
such assignee shall have agreed to be subject to all the terms and conditions of
this Agreement, including without limitation the provisions of Section 2 and
this Section 3. Any assignment not made in accordance with the foregoing terms
shall not be effective.
          (b) Management and Information Rights. The management rights under
Section 1 of this Agreement and information rights under Section 2.8(c) of this
Agreement may be assigned by First Reserve to another FRC Affiliate, but may not
otherwise be assigned.
     3.2. Amendment of Rights. This Agreement may be amended only by a written
instrument signed by each of the parties hereto. If either party fails to
enforce any of the provisions of this Agreement or any rights or fails to
exercise any election provided in this Agreement, it will not be considered to
be a waiver of those provisions, rights or elections or in any way affect the
validity of this Agreement. The failure of any party to exercise any of these
provisions, rights or elections will not preclude or prejudice such party from
later enforcing or exercising the same or any other provision, right or election
which it may have under this Agreement.
4. LEGEND.
     Each certificate representing shares of capital stock of the Company now or
hereafter owned by a First Reserve shall be endorsed with the following legend,
to the extent so required by the Securities Act or any applicable securities
law:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. STOCKHOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
5. GENERAL PROVISIONS.
     5.1. Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party; (b) when received when sent

15



--------------------------------------------------------------------------------



 



by facsimile at the address and number set forth below; (c) three (3) business
days after deposit in the U.S. mail with first class or certified mail receipt
requested postage prepaid and addressed to the parties as set forth below; or
(d) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.
To First Reserve:
FR X Chart Holdings, LLC
c/o First Reserve Corporation
600 Travis, Suite 6000
Houston, TX 77002
Attn: Timothy Day
Fax: (713) 437-5146
With a copy to:
First Reserve Corporation
One Lafayette Place
Greenwich, CT 06830
Attn: Thomas R. Denison
Fax Number: (203) 661-6729
and a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn: Patrick J. Naughton
Fax: (212) 455-2502
To the Company:
Chart Industries, Inc.
One Infinity Corporate Centre Drive, Suite 300
Garfield Heights, Ohio 44125
Attn: Chief Financial Officer and Secretary
Fax: (440) 753-1491
     Each person making a communication hereunder by facsimile shall promptly
confirm by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 5.1 by giving the other parties written
notice of the new address in the manner set forth above.
     5.2. Entire Agreement; Interpretation; Termination of Prior Agreements.
This Agreement contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter of this Agreement.

16



--------------------------------------------------------------------------------



 



     5.3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE,
EXCLUDING THAT BODY OF LAW RELATING TO CONFLICT OF LAWS AND CHOICE OF LAW.
     5.4. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
     5.5. Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
permitted successors and assigns, any rights or remedies under or by reason of
this Agreement.
     5.6. Successors and Assigns. Subject to the provisions of Section 3.1, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the parties hereto.
     5.7. Captions. The captions to sections of this Agreement have been
inserted for identification and reference purposes only and shall not be used to
construe or interpret this Agreement.
     5.8. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures to this Agreement shall be
valid for all purposes.
     5.9. Arbitration. Any controversy, dispute, or claim arising out of, in
connection with, or in relation to, the interpretation, performance or breach of
this Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in New York, New York, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Either party may demand arbitration by written notice to the other and
to the Arbitrator set forth in this Section 5.9 (“Demand for Arbitration”). Each
of the parties agrees that if possible, the award shall be made in writing no
more than 30 days following the end of the proceeding. Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of competent jurisdiction. Each of the parties hereto agrees to treat
as confidential the results of any arbitration (including, without limitation,
any findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person, except as required by law. The parties
intend that this agreement to arbitrate be valid, enforceable and irrevocable.
In the event of any arbitration with regard to this Agreement, each party shall
pay its own legal fees and expenses, provided, however, that the parties agree
to share the cost of the Arbitrator’s fees.
     5.10. Jurisdiction. Except as set forth in Section 5.9, the parties hereby
irrevocably submit and consent to the nonexclusive jurisdiction of the State and
Federal Courts located in the State of New York with respect to any action or
proceeding arising out of this Agreement or any matter arising therefrom or
relating thereto. In any such action or proceeding, each of the parties waives
personal service of the summons and complaint or other process and papers
therein and agrees that the service thereof may be made by mail directed to such
party at the address provided herein, service to be deemed complete seven
(7) days after mailing, or as permitted under the rules of either of said
courts.

17



--------------------------------------------------------------------------------



 



[Signature Page Follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                          CHART INDUSTRIES, INC.       FR X CHART HOLDINGS LLC  
     
 
                       
By:
  /s/ Matthew J. Klaben       By:   FIRST RESERVE FUND X, L.P.        
 
                        Name: Matthew J. Klaben       As Sole Member        
Title: Vice President, General Counsel and Secretary                    
 
                       
 
          By:   FIRST RESERVE GP X, L.P.     .               Its General Partner
       
 
                       
 
          By:   FIRST RESERVE GP X, INC.                     Its General Partner
       
 
                       
 
          By:   /s/Timothy H. Day        
 
                                    Name: Timothy H. Day                    
Title: Director        

[Signature Page to Stockholder Agreement]

 